writ petitions challenging evidentiary rulings, as those rulings are

                discretionary" and defendant may appeal if convicted). Accordingly, we

                              ORDER the petition DENIED.




                                        Hardesty


                                           ,    •
                Parraguirre


                cc: Hon. Doug Smith, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A

                    ;.;                                  SIMMININCEEMESSArerV,1;-:       EMI=